 
 
I 
108th CONGRESS
2d Session
H. R. 4332 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2004 
Mr. Gibbons (for himself, Mr. Porter, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the proper development of Federal lands in Clark County, Nevada, to best promote public welfare and economic development consistent with surrounding airport usage. 
 
 
1.Proper development of Federal lands in Clark County, Nevada 
(a)FindingsCongress makes the following findings: 
(1)In 1992, the Bureau of Land Management and Clark County, Nevada, entered into an Interim Cooperative Management Agreement to coordinate in the disposal and management of Federal lands and areas affected by aircraft noise. 
(2)The Agreement restricts development of those Federal lands in the affected area generally known as the airport overlay district to certain compatible uses. Those compatible uses do not include transient lodging. 
(3)The Southern Nevada Public Land Management Act of 1998 (31 U.S.C. 6901 note) provides for the transfer of Federal lands in the airport overlay district to Clark County, Nevada, but limits Clark County’s ability to sell, lease, or convey those lands for uses that are deemed incompatible uses under the Agreement. 
(4)The restrictions on incompatible uses in the airport overlay district only apply to those publicly owned lands governed by the Southern Nevada Public Land Management Act of 1998. Uses that are deemed incompatible for public lands can and do frequently occur in the airport overlay district on privately owned lands, and can even directly abut those Federal lands governed by the Agreement where incompatible uses are prohibited. 
(5)The restrictions on certain uses by the Southern Nevada Public Land Management Act of 1998 diminish the revenues that the public receives from the sale, lease, or conveyance of public lands in the airport overlay district by prohibiting incompatible uses, even though those uses may, considering the uses of surrounding privately owned property, be the most appropriate and beneficial use. 
(6)The public interest would better be served by allowing some incompatible uses in the airport overlay area where the public lands are sufficiently surrounded by private property that is being put to uses that are also deemed incompatible uses under the Agreement. 
(7)The public benefits because it will earn greater revenue from allowing certain uses that are incompatible under the Agreement, but which, under the circumstances, do not materially contribute to problems of noise pollution since surrounding properties are already being put to such incompatible uses. 
(8)Currently, the public is not realizing the best return because the revenue generating capacity of these public lands is diminished by the restrictions on incompatible uses, but the purpose of such restrictions, alleviating noise pollution, is not materially advanced since incompatible uses are allowed on the neighboring privately owned properties. 
(9)There are existing hotel properties (transient lodging) on 3 sides of the subject property as follows: on the west side 3 new hotels have just been completed; on the north side there is an existing hotel and a convention center; and on the east side there are 3 older hotels. 
(10)Because of the unique circumstances of the property, allowance of the nonconforming use of transient lodging is in the public interest by allowing the public to benefit from a higher revenue generating use of the property without materially contributing to the problem of noise pollution which the Agreement and the Southern Nevada Public Land Management Act of 1998 seek to diminish. 
(b)PurposesThe purpose of this section is to facilitate the public's most beneficial use of public lands in a manner consistent with the purposes and objectives of the Agreement and the Southern Nevada Public Land Management Act of 1998. 
(c)Permitted usesNotwithstanding section 4(g)(3) of the Southern Nevada Public Land Management Act of 1998 (112 Stat. 2346), Clark County may sell, lease, or otherwise convey the property and allow the nonconforming use of transient lodging on the property. 
(d)DefinitionsFor the purposes of this section, the following definitions apply: 
(1)AgreementThe term Agreement means the agreement referred to in section 1(a)(1). 
(2)PropertyThe term property means the parcel of Clark County Department of Aviation land consisting of approximately 11.404 acres located in the north half (N ½) of the northeast quarter (NE ¼) of section 32, township 21 south, range 61 east, Mountain Diablo Base and Meridian, Clark County, Nevada. 
 
